Case 1:20-cr-00016-LEK Document 31 Filed 12/01/20 Page 1 of 2             PageID #: 180



ATTORNEYS FOR FREEDOM LAW FIRM
Bishop Square Pauahi Tower
1003 Bishop Street Suite 1260
Honolulu, Hawaii 96813
(808) 647-2423
Fax (480) 857-0150
Marc J. Victor – SBN 011090
Marc@AttorneysForFreedom.com
Jill L. Uehara - SBN 011004
Jill@AttorneysForFreedom.com
Attorneys for Defendant
                       UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII
United States of America,                      ) CR20-00016 LEK
                                               )
                      Plaintiff,               ) NOTICE OF APPEARANCE
                                               )
vs.                                            )
                                               )
Henry Malinay,                                 )
                                               )
                     Defendant.                )
                                               )
To:   The clerk of court and all parties of record:
      Jill L. Uehara is admitted to practice in this court and will appear in this case as
counsel for Henry Malinay.
                             RESPECTFULLY SUBMITTED December 1, 2020.
                                     ATTORNEYS FOR FREEDOM LAW FIRM



                                          /s/ Marc J. Victor
                                          Marc J. Victor


                                          /s/ Jill L. Uehara
                                          Jill L. Uehara

                                          Attorneys for Defendant
Case 1:20-cr-00016-LEK Document 31 Filed 12/01/20 Page 2 of 2              PageID #: 181




                             CERTIFICATE OF SERVICE

      I hereby certify that on December 1, 2020, I filed the Original with the Clerk of
the Court and provided copies via email to the following attorneys:

AUSA Gregg P. Yates, Esq.
Gregg.Yates@usdoj.gov

AUSA Kenneth M. Sorenson, Esq.
ken.sorenson@usdoj.gov



By: Jill L. Uehara ______
